Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 16 March 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     Sir
                     Lebanon 16th March 1781
                  
                  By letters which I have met at this place from the Marquis de la Fayette I find that he was embarked and had determined to fall as low down the Chesapeak as Annapolis as the passage is more certain from thence than from Elk River. 
                  I have received advice from Colo. Dayton an intelligent Officer stationed near Elizabeth town that the British transports at New York fell down to the Hook on Tuesday the 6th inst.  that they had been prevented from sailing the 7th and 8th on account of the Weather but that he beleived they went to sea on the 9th as many signal Guns were heard on that morning.  If so, I hope Mr des Touches may have the good fortune to fall in with them—I am just mounting my Horse and must therefore take the liberty of referring you to the Duke de Lauzun for further particulars. 
                  I must entreat your Excellency to accept my warmest acknowledgements for all your attentions to me while at New port, and beg you will be assured that I am with most perfect Esteem Yr Excellency’s Most obt Servt 
                  
                     Go: Washington
                     
                  
               